                                                                                            Case 3:21-cv-01665-EMC Document 16 Filed 05/06/21 Page 1 of 3




                                                                                    1   Jonah D. Mitchell (SBN 203511)
                                                                                        Email: jmitchell@reedsmith.com
                                                                                    2   Seth B. Herring (SBN 253907)
                                                                                        Email: sherring@reedsmith.com
                                                                                    3   REED SMITH LLP
                                                                                        101 Second Street, Suite 1800
                                                                                    4   San Francisco, CA 94105-3659
                                                                                        Telephone: (415) 543-8700
                                                                                    5   Facsimile: (415) 391-8269

                                                                                    6   Attorneys for Defendants
                                                                                        KEYSIGHT TECHNOLOGIES, INC. and
                                                                                    7   EGGPLANT SOFTWARE, INC.

                                                                                    8
                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                    9
                                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        SOFTWARE RESEARCH, INC.,                   Case No. 3:21-cv-01665-EMC
                                                                                   12
                                                                                                           Plaintiff,              STIPULATION TO FURTHER EXTEND
REED SMITH LLP




                                                                                   13                                              TIME TO RESPOND TO COMPLAINT
                                                                                              vs.
                                                                                   14
                                                                                        KEYSIGHT TECHNOLOGIES, INC., et al.,       Compl. Filed:   March 9, 2021
                                                                                   15
                                                                                                           Defendants.
                                                                                   16                                              Honorable Judge Edward M. Chen

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        Case No. 3:21-cv-01665-EMC                                       US_ACTIVE-159314732.1-JMITCHELL

                                                                                                    STIPULATION TO FURTHER EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                            Case 3:21-cv-01665-EMC Document 16 Filed 05/06/21 Page 2 of 3




                                                                                    1          Pursuant to the Federal Rule of Civil Procedure 6(b) and Civil Local Rule 6-1(a), Plaintiff

                                                                                    2 Software Research, Inc. and Defendants Keysight Technologies, Inc. and Eggplant Software, Inc.

                                                                                    3 (collectively, “Defendants”), through their respective counsel, hereby stipulate that Defendants’ time

                                                                                    4 to answer or otherwise respond to the Complaint shall be further extended to and including May 21,

                                                                                    5 2021. This further extension does not alter the date of any event or any deadline already fixed by the

                                                                                    6 Court.

                                                                                    7

                                                                                    8 DATED: May 6, 2021.                                By: /s/ Jonah D. Mitchell
                                                                                                                                             Jonah D. Mitchell (SBN 203511)
                                                                                    9                                                        Email: jmitchell@reedsmith.com
                                                                                                                                             Seth B. Herring (SBN 253907)
                                                                                   10                                                        Email: sherring@reedsmith.com
                                                                                                                                             REED SMITH LLP
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                                        101 Second Street, Suite 1800
                                                                                                                                             San Francisco, CA 94105-3659
                                                                                   12                                                        Telephone: (415) 543-8700
                                                                                                                                             Facsimile: (415) 391-8269
REED SMITH LLP




                                                                                   13
                                                                                                                                              Attorneys for Defendants
                                                                                   14                                                         KEYSIGHT TECHNOLOGIES, INC. and
                                                                                                                                              EGGPLANT SOFTWARE, INC.
                                                                                   15

                                                                                   16

                                                                                   17 DATED: May 6, 2021.                                By: /s/ Benjamin L. Singer
                                                                                                                                             Benjamin L. Singer (Bar. No. 264295)
                                                                                   18                                                        Email: bsinger@singercashman.com
                                                                                                                                             Evan N. Budaj (Bar No. 271213)
                                                                                   19                                                        Email: ebudaj@singercashman.com
                                                                                                                                             SINGER CASHMAN LLP
                                                                                   20                                                        505 Montgomery Street, Suite 1100
                                                                                                                                             San Francisco, California 94111
                                                                                   21                                                        Telephone: (415) 500-6080
                                                                                                                                             Facsimile: (415) 500-6080
                                                                                   22
                                                                                                                                              Attorneys for Plaintiff
                                                                                   23                                                         SOFTWARE RESEARCH, INC.
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        Case No. 3:21-cv-01665-EMC                      –1–                            US_ACTIVE-159314732.1-JMITCHELL

                                                                                                      STIPULATION TO FURTHER EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                            Case 3:21-cv-01665-EMC Document 16 Filed 05/06/21 Page 3 of 3




                                                                                    1                                ATTESTATION OF CONCURRENCE

                                                                                    2

                                                                                    3         I, Jonah D. Mitchell, attest that I am the attorney for Keysight Technologies, Inc. and

                                                                                    4 Eggplant Software, Inc., and as the ECF user and filer of this document, I attest that, pursuant to the

                                                                                    5 United States District Court, Northern District of California Civil L.R. 5-1(i)(3), concurrence in the

                                                                                    6 filing of this document has been obtained from counsel for Plaintiff Software Research, Inc.

                                                                                    7

                                                                                    8 Dated: May 6, 2021                                 By: /s/ Jonah D. Mitchell
                                                                                                                                             Jonah D. Mitchell
                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        Case No. 3:21-cv-01665-EMC                      –2–
                                                                                                      STIPULATION TO FURTHER EXTEND TIME TO RESPOND TO COMPLAINT
